              Case 8:20-bk-04253-CED         Doc 98     Filed 02/03/21      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
In re:

OUTDOOR BY DESIGN, LLC                                 Case No.: 8:20-bk-04253-CED

Debtor.                                                Chapter 11
                                      /




                                NOTICE OF OPPORTUNITY
                          TO OBJECT AND REQUEST FOR HEARING

    If you object to the relief requested in this paper you must file a response with the Clerk of
 Court at Sam M. Gibbons U.S. Courthouse, 801 N. Florida Avenue, Suite 555, Tampa, FL
 33602-3899 within fourteen (14) days from the date of the attached proof of service, plus an
 additional three days if this paper was served on any party by U.S. Mail

   If you file and serve a response within the time permitted, the Court will either notify you of
 a hearing date or the Court will consider the response and grant or deny the relief required in
 this paper without a hearing. If you do not file a response within the time permitted, the Court
 will consider that you do not oppose the relief requested in the paper, and the Court may grant
 or deny the relief requested without further notice of hearing.

    You should read these papers carefully and discuss them with your attorney if you have
 one. If the paper is an objection to your claim in this bankruptcy case, your claim may be
 reduced, modified, or eliminated if you do not timely file and serve a response.


                           MOTION TO WITHDRAW AS COUNSEL

         COMES NOW the undersigned attorney, BENJAMIN G. MARTIN, and pursuant to

Local Rule 2091-1 hereby moves to withdraw as counsel for the Debtor in the above-styled case

and for cause would state the following reasons:

         1.     Debtor has failed substantially to fulfill an obligation to the lawyer regarding the

lawyer's services by failing to pay its outstanding attorney’s fees.

         2.     Further representation will result in an unreasonable financial burden on the
               Case 8:20-bk-04253-CED          Doc 98     Filed 02/03/21      Page 2 of 2




undersigned counsel.

        3.       Debtor has also failed substantially to fulfill an obligation to the lawyer to assist

him in the preparation of responses to miscellaneous Rule 2004 examinations requests filed in

this matter.

        4.       Counsel believes that withdrawal can be accomplished without material adverse

effect on the interests of the client.

        WHEREFORE, the undersigned attorney requests this Court to permit him to withdraw

as counsel for the debtor.

                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true copy of the foregoing Motion to Withdraw as

Counsel has been served electronically or by regular U.S. mail to the United States Trustee, Attn:

Nicole Peair, Esq., 501 E. Polk Ave., Suite 1200, Tampa, Florida 33602; and to the Debtor,

Outdoor By Design LLC, 7839 Fruitville Road, Sarasota, FL 34240, and to Outdoor By Design,

LLC c/o Members, Donald & Lisa Corning, 967 Carnoustie Way, Oregon, WI 53575; and

Outdoor By Design, LLC c/o Members, Jerry & Tampa Camp, 2413 Sonoma Drive W.,

Nokomis, FL 34275 on this 3rd day of February, 2021.



                                                        /s/ Benjamin G. Martin
                                                        Benjamin G. Martin
                                                        Attorney at Law
                                                        1620 Main Street, Suite One
                                                        Sarasota, Florida 34236
                                                        (941) 951-6166
                                                        Florida Bar No. 464661
                                                        skipmartin@verizon.net
